UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-1/A Amendment No. 4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CURRY GOLD CORP. (Exact name of registrant as specified in its charter) NEVADA 46-0524121 (State of incorporation) (Primary Standard Industrial Classification Code) (IRS Employer Identification #) Curry Gold Corp. Bachstrasse 1 Butschwil 9606 Switzerland 41 76 492 8779 JPF Securities Law, LLC Jared P. Febbroriello, Esq. LL.M. 19720 Jetton Road, Suite 300 Phone: (704) 897-8334 (Address, Zip Code and Telephone Number of Principal Executive Offices) (Name, address and telephone number of legal counsel) APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [X] If this Form is filed to register additional common stock for an offering under Rule 462(b) of the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(d) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If delivery of the prospectus is expected to be made under Rule 434, please check the following box. [] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] CALCULATION OF REGISTRATION FEE Securities To Be Registered Amount To Be Registered Offering Price Per Share Aggregate Offering Price Registration Fee Common Stock (1): $ $ $ Estimated solely for the purpose of calculating the registration fee required by Section 6(B) of the Securities Act and computed pursuant to Rule 457(o) under the Securities Act. No exchange or over the counter market exists for our common stock. The offering price was determined by the price of the shares that were sold to our shareholders in a private placement memorandum. The price of $0.01 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTCBB at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. No exchange or over-the-counter market exists for our shares. The offering price was established by management and does not reflect market value, assets or any established criteria of valuation. REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON DATES AS THE COMMISSION, ACTING UNDER SAID SECTION 8(a), MAY DETERMINE. 2 Prospectus Curry Gold Corp 1,300,000 Shares of Common Stock The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. Before this offering, there has been no public market for the common stock. Price Per Share Aggregate Offering Price Dollar Amount to be Registered Common Stock $ $ $ The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The selling shareholders will sell our shares at $0.01 per share until our shares are quoted on the OTC Bulletin Board or equivalent market, and thereafter at prevailing market prices or privately negotiated prices. There is no assurance of when, if ever, our stock will be listed on an exchange. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. It is illegal to tell you otherwise and any representation to the contrary is a criminal offense. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS. WE URGE YOU TO READ THE "RISK FACTORS" SECTION BEGINNING ON , ALONG WITH THE REST OF THIS PROSPECTUS BEFORE YOU MAKE YOUR INVESTMENT DECISION. NEITHER THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is . INVESTING IN OUR COMMON STOCK INVOLVES RISKS. SEE "RISK FACTORS" STARTING AT . 3 TABLE OF CONTENTS Page No. Summary of our Offering 6 Risk Factors 8 Risks Associated with Our Company 8 Risks Associated with this Offering 12 Use of Proceeds 15 Determination of Offering Price 15 Dilution of the Price You Pay for Your Shares 15 Selling Shareholders 15 Plan of Distribution; Terms of the Offering 18 Business 19 Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Changes in and Disagreements with Accountants 30 Management 30 Executive Compensation 32 Principal Shareholders 33 Description of Securities 34 Certain Transactions 35 Legal Matters 35 Experts 35 Financial Statements F1-F11 Part II. Information Not Required in Prospectus 48 Indemnification of Directors and Officers 48 Other Expenses of Issuance and Distribution 48 Exhibits 48 Undertakings 49 Signatures 50 4 PART I - INFORMATION REQUIRED IN PROSPECTUS PROSPECTUS SUMMARY The following summary highlights material information found in more detail elsewhere in the Prospectus. It does not contain all of the information you should consider. As such, before you decide to buy our common stock, in addition to the following summary, we urge you to carefully read the entire Prospectus, especially the risks of investing in our common stock as discussed under "Risk Factors." In this Prospectus, the terms "we," "us," "our," and "Company" refer to Curry Gold Corp, a Nevada corporation."Common Stock" refers to the Common Stock, par value $0.001 per share, of Curry Gold Corp.Additionally, unless otherwise stated all amounts listed herein are in United States dollars. We are currently a development stage company. Our strategy is to become an operator and franchisor of fast-casual food catering vans that capitalize on the growing trend of food to go (convenience food) with its Currywurst product, a product native to Germany, and market it through Switzerland and into major metropolitan US cities. Our principal executive offices are located at Bachstrasse 1, 9606 Butschwil, Switzerland; our telephone number is +41 76 492 8779. We have generated no revenues since our inception in September 2009, had a working capital deficit of $4,400 as of May 31, 2010 and had a net loss of $10,355 for the six months ended May 31, 2010 , and an accumulated net loss of $11,100 for the period from inception until May 31, 2010. We had a deficit accumulated during the development stage of $11,100 as of May 31, 2010 .We have budgeted the need for approximately $205,000 of additional funding during the next 12 months to continue our business operations, pay costs and expenses associated with our filing requirements with the Securities and Exchange Commission (assuming the Registration Statement, of which this Prospectus is a part is declared effective) and conduct our business activities as planned, and such funding may not be able to be raised on favorable terms, if at all. We believe we can continue our operations for approximately the next 9 months if no additional financing is raised, with a loan to us as agreed upon by our President, Soenke Timm, in the amount of $20,000, together with interest accrued at the rate of ten percent (10%) per year on any unpaid balance.If we are unable to raise adequate working capital for fiscal 2010, we will be restricted in the implementation of our business plan.If this were to happen, the value of our securities would diminish and we may be forced to change our business plan for fiscal 2010, which would result in the value of our securities declining in value and/or becoming worthless.If we raise an adequate amount of working capital to implement our business plan, we anticipate incurring net losses until we obtain a sufficient number of customers to support our expenses and start up costs, if ever. The shares of common stock offered herein represent 1,300,000 shares sold by the Company to 22 private investors in a private placement from October 2009 to November 2009, at $0.01 per share, acquired from us in a private placement that was exempt from registration under Regulation S of the Securities Act of 1933, and an aggregate of 2,050,000 shares of common stock issued in a private placement to two officers of the Company in October 2009. We have no revenues, have had capital losses since inception, have had only limited operations, and have been issued a going concern opinion by our auditors.We rely upon the sale of our securities to fund operations or interim loans from our shareholders; however, there can be no assurance that either of these sources of financing will be available in the near future, if at all. The following summary is qualified in its entirety by the detailed information appearing elsewhere in this Prospectus. The securities offered hereby are speculative and involve a high degree of risk. See "Risk Factors." 5 SUMMARYOF OUR OFFERING This summary highlights important information about our business and about this offering. Because it is a summary, it does not contain all the information you should consider before investing in the common stock. So, please read the entire prospectus. Our Business We are currently a development stage company. Our strategy is to become an operator and franchisor of fast-casual food catering vans that capitalize on the growing trend of food to go (convenience food) with its Currywurst product, a product native to Germany, and market it through Switzerland and into major metropolitan US cities. Curry Gold Corp is a food company that wishes to serve the vast and expanding number of immigrants from Germany in Switzerland with a traditional and well known snack called Currywurst. After successful implementation of the product and brand, Curry Gold Corp wishes to expand to the US in such cities as New York, Washington, Boston and Chicago, as these cities have the most European tourists, expatriates and affinities. Curry Gold Corpplans toserve its grilled specialty and beverages out of a catering van, yet to be purchased by the company,to reach customers at places of interest, business districts and evening entertainment areas. The catering van would hold the grill, fryer and cooling areas for beverages. This is a summary and the information is selective, it does not contain all information that may be important to you. The summary highlights the more detailed information and financial statements appearing elsewhere in this document. It is only a summary. We urge you to read the entire prospectus carefully. We were incorporated in the State of Nevada on September 30, 2009 . Our administrative office is located at Bachstrasse 1, Butschwil 9606, Switzerland and our registered statutory office is located at 1117 Desert Lane, Las Vegas, Nevada 89102. Our telephone number is 41 76 492 8779.Our fiscal year end is November 30. The Offering Following is a brief summary of this offering: Securities being offered Up to 1,300,000 shares of common stock, par value $0.001. Offering price per share The selling shareholders will sell ourshares at $0.01 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. We determined this offering price based upon the price of the last sale of our common stock to investors. Terms of the Offering The selling shareholders will determine when and how they will sell the common stock offered in this prospectus Termination of the Offering The offering will conclude when all of the1,300,000 shares of common stock have beensold, the shares no longer need to be registered to be sold due to the operationof Rule 144(k) or we decide at any time to terminate the registration of the shares at our sole discretion. In any event, the offering shall be terminated nolater than two years from the effective date of this registration statement. Securities Issued and to be Issued 1,300,000 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. Use of proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Going Concern Because of our need for additional funding (as described above), as well as other factors, our independent accountants have issued a going concern opinion as described in greater detail in our audited financial statements filed herewith. 6 SUMMARY FINANCIAL DATA The following table provides summary financial statement data as of the six month period ended May 31, 2010 and the period from Inception (September 30, 2009) through November 30, 2009 and May 31, 2010.The financial statement data as of the six month period ended May 31, 2010 has been derived from our unaudited financial statements.The results of operations for past accounting periods are not necessarily indicative of the results to be expected for any future accounting period.The data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” our financial statements and the related notes included in this prospectus, and the statements and related notes included in this prospectus. For the six September 30, 2009 September 30, 2009 months ended (inception) to (inception) to May 31, 2010 November 30, 2009 May 31, 2010 (Unaudited) (Unaudited) Revenue $
